internal_revenue_service number release date index number ----------------------- ------------- ------------------------ ---------------------------- ----------------------- ----------------------- in re ------------------------ legend taxpayer state a partnership b c d e f g h i dear --------------------- department of the treasury washington dc person to contact ------------------ id no ------------- telephone number -------------------- refer reply to cc fip b01 plr-150476-10 date date ----------------------- ----------------------- --------- ---- -------------------------------- -- -- --- --- -- --- --- --- plr-150476-10 this is in response to your letter dated date and subsequent correspondence dated date date and date submitted on behalf of taxpayer requesting a ruling that certain income from tax loans as defined below qualifies as interest on obligations secured_by mortgages on real_property or on interests_in_real_property for purposes of sec_856 and as interest under sec_856 of the internal_revenue_code_of_1986 as amended the code facts taxpayer is a state corporation which intends to either elect to be treated as a real_estate_investment_trust a reit or merge with an existing corporation that will elect to be treated as a reit for federal_income_tax purposes taxpayer is in the business of making advances for the payment of real_property_taxes in the form of tax loans as described below currently taxpayer has an a percent interest in partnership which holds tax loans through an entity that is disregarded for federal_income_tax purposes upon electing to qualify as a reit taxpayer or its successor will acquire a greater interest in partnership and partnership will remain in existence and will serve as its operating partnership on date taxpayer received a private_letter_ruling which held that tax loans qualify as real_estate_assets within the meaning of sec_856 of the code taxpayer currently requests a ruling that income denominated as interest_income from those tax loans qualifies as interest on obligations secured_by mortgages on real_property or interests_in_real_property for purposes of sec_856 and as interest for purposes of sec_856 counties municipalities school districts and other local divisions of state governments each a tax unit generally impose real_property_taxes on real_property located within their jurisdictions in an amount from b percent to c percent of the assessed value of the real_property these tax units often depend on real_property_taxes to provide their principal source of funding the principal mechanism available to a tax unit for collecting real_property_taxes and related interest penalties and fees the tax_liability is a tax_lien generally if the tax is not paid_by a due_date a statutory lien is created in favor of the tax unit on the real_property that is senior in priority a super priority lien to a lien held by the first mortgage holder in some states the owner of real_property the owner can resolve a tax_liability with the assistance of a third party such as taxpayer that advances funds to the tax unit on behalf of the owner in the amount of the tax_liability tax loan the owner gradually repays the tax loan to taxpayer with interest plr-150476-10 an owner can apply for a tax loan from taxpayer by filling out an application and supplying materials that are similar to those required to apply for a typical real_estate loan if taxpayer approves the tax loan the owner signs and delivers a note a note to taxpayer reflecting the amount of the tax loan the note provides for a fixed rate of interest generally from d percent to e percent and matures at the end of a fixed period generally f to g years taxpayer has represented that this amount is compensation_for the use or forbearance of money the owner also signs a deed_of_trust a deed_of_trust and an affidavit authorizing the transfer of a lien on the real_property from the tax unit taxpayer then pays the amount of the tax_liability to the tax unit on behalf of the owner as security the tax unit signs a document transferring its super priority lien on the real_property to taxpayer the tax_lien transfer the deed_of_trust and tax_lien transfer are then recorded in the local land records taxpayer represents that there are many safeguards in place to ensure that the tax loan is adequately secured_by real_property first state law provides that the tax loan has priority over any mortgage loans previously recorded against the real_property including first lien mortgages second taxpayer cannot make a tax loan in an amount exceeding the tax_liability and related closing costs such as inspections credit reports legal fees courier fees inspection fees origination fees etc related costs the entire amount of the tax loan must be used to pay the tax_liability and related costs third taxpayer gathers information about the owner and the value and condition of the real_property to determine whether the real_property will provide sufficient collateral for the tax loan fourth taxpayer only makes tax loans when certain underwriting criteria are satisfied such criteria include the owner’s credit worthiness and the real property’s value and condition taxpayer generally avoids making a tax loan in excess of h percent of the appraised value of the real_property taxpayer also represents that it will never make a tax loan in excess of i percent of the appraised value of the real_property finally the super priority lien on the real_property enables taxpayer to foreclose upon the real_property law and analysis to qualify as a reit an entity must derive at least percent of its gross_income from sources listed in sec_856 and at least percent of its gross_income from sources listed in sec_856 among the sources of income that qualify under sec_856 is interest on obligations secured_by mortgages on real_property or on interests_in_real_property among the sources of income that qualify under sec_856 is interest sec_856 of the code provides in part that the term_interest excludes any amount received or accrued directly or indirectly if the determination of such amount depends in whole or in part on the income or profits of any person except that any plr-150476-10 amount so received or accrued will not be excluded from the term_interest solely by reason of being based on a fixed percentage or percentage of receipts or sales sec_1_856-5 of the income_tax regulations the regulations provides that where a mortgage covers both real and other_property an apportionment of the interest_income must be made for purposes of the 75-percent income test under sec_856 the regulations provide that if the loan value of the real_property is equal to or exceeds the amount of the loan then the entire_interest income shall be apportioned to the real_property if the amount of the loan exceeds the loan value of the real_property then the interest_income apportioned to the real_property is an amount equal to the interest_income multiplied by a fraction the numerator of which is the loan value of the real_property and the denominator of which is the amount of the loan the interest_income apportioned to the other_property is an amount equal to the excess of the total interest_income over the interest_income apportioned to the real_property sec_1_856-5 provides in part that the loan value of the real_property is the fair_market_value of the property determined as of the date on which the commitment by the trust to make the loan becomes binding on the trust however in the case of a construction loan or other loan made for purposes of improving or developing real_property the loan value of the real_property is the fair_market_value of the land plus the reasonably estimated cost of the improvements or developments other than personal_property which will secure the loan and which are to be constructed from the loan proceeds of the loan the fair_market_value of the land and the reasonably estimated cost of improvements or developments shall be determined as of the date on which a commitment to make the loan becomes binding on the trust sec_1_856-3 provides that if a reit is a partner in a partnership the reit will be considered to own the partnership's real_estate_assets in the same proportion as its capital interest in the partnership in the instant case taxpayer or a successor_corporation through partnership and its disregarded_entity will hold tax loans that are secured_by a super priority lien on the owners’ real_property taxpayer has previously received a private_letter_ruling in which concluded that the tax loans qualified as real_estate_assets within the meaning of sec_856 and sec_1_856-3 taxpayer has also represented that the interest_income constitutes compensation_for the use or forbearance of money and that the interest earned on tax loans is a fixed rate conclusion based on the facts as represented we rule that interest_income earned by taxpayer from a tax loan qualifies as interest on obligations secured_by mortgages on real_property or on interests_in_real_property under sec_856 to the extent that the tax loan is secured_by real_property the value of which is at least equal the total plr-150476-10 amount of the tax loan provided that the amount of such income does not depend in whole or in part on the income or profits of any person except as provided in sec_856 in addition interest_income earned by taxpayer from tax loans qualifies as interest under sec_856 provided that the amount of such income does not depend in whole or in part on the income or profits of any person except as provided in sec_856 except as specifically ruled upon above we express no opinion on the federal tax consequences of the transactions described above under any other provisions of the code and regulations additionally we express no opinion on the valuation of any real_property securing a tax loan and whether any_tax loan is fully secured_by real_property in particular no opinion is expressed concerning whether taxpayer otherwise qualifies as a reit under part ii of subchapter_m of chapter of the code this ruling is directed only to the taxpayer requesting it taxpayer should attach a copy of this ruling to each tax_return to which it applies sec_6110 of the code provides that this ruling may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely richard lafalce richard lafalce assistant to the branch chief branch office of associate chief_counsel financial institutions products
